69 F.3d 531
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Francois O. SEVIGNY and Alberta M. Sevigny, Plaintiffs, Appellants,v.STATE of Maine, Defendant, Appellee.Francois O. SEVIGNY and Alberta M. Sevigny, Plaintiffs, Appellants,v.STATE of Maine, et al., Defendants, Appellees.
Nos. 95-1601, 95-1640.
United States Court of Appeals, First Circuit.
Nov. 7, 1995.

Appeals from the United States District Court for the District of Maine [Hon.  Gene Carter, U.S. District Judge]
Francois O. Sevigny and Alberta M. Sevigny on briefs pro se.
Andrew Ketterer, Attorney General, and Leanne Robbin, Assistant Attorney General, on brief for state appellees.
William H. Dale and Jensen Baird Gardner & Henry, on brief for Town of Sanford appellees.
Sally J. Daggett and Jensen Baird Gardner & Henry, on brief for appellees, Jensen Baird Gardner & Henry, William H. Dale, James N. Katsiaficas and Sally J. Daggett.
Before CYR, BOUDIN and LYNCH, Circuit Judges.
PER CURIAM.


1
We have reviewed the record on appeal and the briefs filed by the parties in these related appeals.  We find neither error of law nor abuse of discretion in the district court's disposition of these matters.  We, therefore, affirm the dismissals of each complaint, essentially for the reasons stated in the district court order of May 15, 1995 and the judgment of May 25, 1995.


2
The appellants' request that we reconsider our decision submitting these appeals on briefs without oral argument is denied.


3
The order of May 15, 1995, in district court docket # 95-MC-46 and the judgment of May 25, 1995, in district court docket # 95-cv-2 are affirmed.